DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 1 of Figures 1A-1C, Claims 1-3, in the reply filed on 07/22/2022 is acknowledged.

Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single-crystal semiconductor substrate with an upper surface including a first direction in which an inverted mesa step extends and a second direction in which a forward mesa step extends, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the semiconductor layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear where the semiconductor layer is located with respect to the rest of the semiconductor device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2016/0204235).
Sasaki discloses, as shown in Figures, a semiconductor device comprising:
	a single-crystal semiconductor substrate (12) having a semiconductor layer (14) with an upper surface including a first direction in which an inverted mesa step extends and a second direction in which a forward mesa step extends having an etching rate depending on crystal plane orientation [0031]-[0032];
	a first bipolar transistor (10) including a first collector layer (16), a first base layer (20), and a first emitter layer (24), wherein the first collector layer, the first base layer, and the first emitter layer are formed on the semiconductor layer (14); and
	a first base electrode (22B) connected to the first base layer (at 22A), wherein:
	a step is provided at an edge of the first base layer (see Figures 1 and 5),
	the first base electrode is extended from inside to outside of the first base layer having (a portion (portion of 22B extends upper in Figure 1) in a direction intersecting with the first direction in a plan view (note that the claim does not specifically state whether the whole first base electrode extends in the direction intersecting with the first direction in a plan view), and
	an intersection of the edge of the first base layer and the first base electrode has a disconnection prevention structure making it difficult for step-caused disconnection of the first base electrode to occur, compared with a structure in which an inverted mesa step formed by the first base layer and the first collector layer intersects with the first base layer.
Note that the terms “in response to anisotropic etching having an etching rate depending on crystal plane orientation”, epitaxial grown”, and “formed by anisotropic etching” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0204235) in view of Chen et al. (US 2010/0047986).
Sasaki discloses the claimed invention including the semiconductor device as explained in the rejection above.  Sasaki further discloses:
	a sub-collector layer (14) provided between the semiconductor substrate and the first collector layer;
	a step with a height reaching the sub-collector layer is provided at an edge of the first collector layer [Figures 1-3],
	a circuit element (10) arranged on the first collector layer outside the first base layer and connected to the first base wire is provided, the first collector layer spreading outside the first base layer,
	an inverted mesa step is formed at an edge extending in the first direction of the first connector layer [Figures 1-3], and 
	a step provided at an edge extending in the first direction of the first base layer is made perpendicular to the upper surface of the semiconductor substrate or made into a forward mesa step, thereby configured the disconnection prevention structure [Figures 1 and 4-5].
Sasaki does not disclose the sub-collector electrode ohmic-connected to the sub-collector layer outside the first collector layer.  However, Chen et al. discloses a semiconductor device having a sub-collector layer (3) having a higher dopant concentration (N-) than a first collector layer (5) (N-), and the first collector electrode ohmic-connected to the sub-collector layer outside the first collector layer.  Note [0031], [0033] and Figures of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Sasaki comprising a sub-collector having a higher dopant concentration than the first collector layer, and the first collector electrode ohmic-connected to the sub-collector layer outside the first collector layer, such as taught by Chen et al. in order to further improve the conductivity of the circuit element and to further reduce the resistance contact of the collector electrode.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0204235) in view of Chen et al. (US 2010/0047986) and further in view of Bito (US 2011/0316050).
Sasaki and Chen et al. disclose the claimed invention including the semiconductor device as explained in the rejection above.  Sasaki and Chen et al. further disclose the first base electrode includes a straight-line portion extending linearly from the edge of the first base layer to the inside of the first base layer in a plan view.  Sasaki and Chen et al. do not disclose semiconductor portions each constituting the first emitter layer are arranged on both sides of the first base electrode.  However, Bito discloses a semiconductor device having semiconductor portions (19) each constituting the first emitter layer are arranged on both sides of a first base electrode (29).  Note Figures of Bito.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first emitter layer of Sasaki and Chen et al. having semiconductor portions arranged on both sides of the first base electrode, such as taught by Bito in order to have the desired configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897